

117 HR 2564 IH: Silver Cliff Community Act
U.S. House of Representatives
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2564IN THE HOUSE OF REPRESENTATIVESApril 15, 2021Mrs. Boebert introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo direct the United States Postal Service to designate a single, unique ZIP Code for Silver Cliff, Colorado, and for other purposes.1.Short titleThis Act may be cited as the Silver Cliff Community Act.2.Single, unique ZIP Code for Silver Cliff, ColoradoNot later than 180 days after the date of the enactment of this Act, the United States Postal Service shall designate a single, unique ZIP Code, to be numbered 81249, applicable to the area encompassing only Silver Cliff, Colorado.